Russell, 0. J.
Robinson filed a petition alleging that on January 28, 1928, he executed and delivered to Jane Walker, one of the defendants, a bond for title, by which he obligated himself to convey a described tract of land containing 60 acres, more or less, upon her payment of $300, the balance of the purchase-price of the land; that the purchaser defaulted in the payment of the $300, and thereupon the vendor instituted suit against the vendee, and obtained a judgment with a special lien upon the land, and executed a quitclaim deed for the purpose of levy and sale; but when the land was levied on by the sheriff, a sale under the levy was arrested by the interposition of a claim by the husband of the defendant in fi. fa. This claim was voluntarily dismissed, and upon its withdrawal the sheriff again proceeded to advertise the land for sale, and the sale was again arrested by the interposition of a claim by the present claimant, A. W. Gaskins. Thereupon the equitable petition was filed, asking that any future claims should be enjoined, but that the claimants be permitted to intervene in the cause and claim title to the -land. It is alleged in the petition that the claim of Gaskins is filed purely and solely for the purpose of delay and of hindering and delaying petitioner in the collection of his debt, and “damages should be assessed against him by the jury trying the merits of the case.”
*115The court did not err in sustaining a demurrer to so mucb of tbe petition as asked for an injunction and for appointment of a receiver, there being no allegation that the claimant is insolvent, or that he has not given a bond to pay any damages as provided by law. In these circumstances the court did not err in refusing to restrain or enjoin the claimant from prosecuting, and in declining to appoint a receiver.

Judgment affirmed.


All the Justices concur, except Hill, J., absent because of illness.